


Exhibit 10.5.4

 

[g203462kgi001.jpg]

A Leading Manufacturer of Protective
Materials for High Reliability Applications

Executive Offices
Bethany House
26 Summer Street
Bridgewater, MA 02324

Phone: (508) 819-4200

Fax:     (508) 697-6419 www.chasecorp.com

 

August 19, 2014

 

Mr. Kenneth Feroldi

67 Kimberley Drive

Wakefield, RI 02878

 

Dear Ken:

 

It is with great pleasure that we extend to you an offer of employment with
Chase Corporation as the Chief Financial Officer (CFO) with an effective start
date of September 1, 2014.

 

The CFO is an exempt (salaried) position reporting to Peter Chase, CEO and
Chairman. Your starting salary will be $220,000 annually, $8,461.54 per
bi-weekly pay period, (subject to applicable withholdings and deductions).

 

Additionally, you will be eligible for an annual cash incentive that will allow
you to earn a portion of your total compensation based on performance. This
position has a nominal opportunity of 30% of base salary if targets are
achieved. The Target for fiscal year 2015 is budgeted EBITDA. Actual payout
maybe adjusted at management’s discretion based on individual performance.
Incentive bonuses are paid after the end of the fiscal year usually in November.
You will be able to participate in the plan for this fiscal year (ending
August 31, 2015) based on actual salary paid during the year.

 

There will also be a long-term incentive opportunity as discussed. The normal
plan will offer a targeted value of 45% of your base salary. For you this will
be comprised of two parts – 30% will be in the form of performance shares whose
value may increase or decrease based on the year’s performance results and will
vest after 3 years; 15% will be in the form of straight restricted stock that
will vest after 3 years. For the initial year only, the 15% restricted portion
will vest in September of 2014 as soon as can be approved and processed.

 

Your performance and base salary will be reviewed in March of 2015 at which time
your salary will increase to $235,000. You will then be reviewed again in
September of 2015 at which time your salary is expected to increase to $250,000.
Your salary and performance will be reviewed on an annual basis thereafter
starting in September of 2016.

 

Your current medical and dental benefits will remain the same, however, you will
be eligible to contribute to the Chase Corporation 401K plan and recognize the
Safe Harbor Match. Additionally you will be eligible for the Executive
Non-Qualified Deferred Savings plan, (details to be outlined under separate
cover) and the Executive Life Insurance Option at three times your annual
salary. As part of your benefits package you will also receive an auto allowance
of $1,000 per month, (subject to applicable withholdings), that will be paid out
on the first pay period of each month as well as an annual Executive Financial
Planning Reimbursement of $5,000.

 

You will also be eligible for severance in the event of a change in control in
similar form as the current CFO.

 

This offer is not a contract and supersedes any previous offer or
representation. Your employment with Chase Corporation will be “at will”.

 

We look forward to you joining the team and undertaking the challenge of
becoming the Chief Financial Officer and supporting the growing Chase
Corporation businesses.

 

Please indicate your acceptance of this offer by signing below.

 

--------------------------------------------------------------------------------


 

Yours truly,

 

/s/ Lisa R. Sparling

 

Lisa R. Sparling

 

Human Resources Manager

 

 

Accepted:

/s/ Kenneth J. Feroldi

 

Date:

August 26, 2014

 

 

--------------------------------------------------------------------------------

 
